This appeal is prosecuted from a conviction of assault with intent to murder. As corroborative of his testimony before the jury, the witness Romans was permitted to testify, that he had made similar statements to the grand jury in regard to the same matter. Defendant objected, because "the witness could not be corroborated by his own testimony as to what he testified before the grand jury." Romans was a competent witness, and could as legally detail his evidence given before the grand jury as any member of that body. If the grand jurors were authorized to testify to such facts, we are aware of no rule which would prohibit the witness from narrating the same facts. In so far as the objection stated is concerned, the court did not err in admitting the evidence. Bailey v. The State, 9 Texas Cr. App., 98; Williams v. The State, 24 Texas Cr. App., 637. This witness was further impeached by proof of statements made out of court, contradictory of his testimony on the trial. To corroborate him, the State proved by Greenwood, that the witness had made the same statement as testified on the night following the shooting of Mrs. Nelson by defendant. It was objected "that the testimony of this witness could not be corroborated in this way." The objection is not well taken. Bailey v. The State, 9 Texas Cr. App., 98; Williams v. The State, 24 Texas Cr. App., 637.
Defendant, testifying in his own behalf, on cross-examination, was *Page 509 
asked by the prosecution, "if he had not been fined three times in the City Court, and if the fines were not still standing against him," and over objection, was compelled to testify that he had been so fined, and that the fines were still unpaid. The objections urged were, that the testimony was immaterial, irrelevant, and that the defendant "could not be impeached in this manner." Where the witness is charged with or convicted of an offense carrying with it the idea of moral and legal turpitude, such fact may be shown as evidence tending to affect his credibility. Unless such charge or conviction shows or tends to show such turpitude, it should be excluded. The convictions spoken of in the bill of exceptions are not shown to be of this character, hence their admission was error. Carroll v. The State, just decided [ante, p. 431], and authorities there cited.
Without entering into a discussion of the defendant's testimony, we are of opinion that the issue of aggravated assault and battery was suggested by it, and should have been submitted to the jury under appropriate instructions. It is unnecessary to discuss the action of the court refusing the continuance. The remaining questions, we think, show no merit.
For the reasons indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.